DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mash, US Patent no. 10,366,549 in view of To et al., US Patent Application Publication no. 2019/0089637 [To].
Regarding claims 1 and 20, Mash discloses an unmanned system (UMS), comprising: 
one or more core systems for the UMS [flight controller and/or navigation module, column 4, line 59 – column 5, line 15]; 
one or more auxiliary systems for the UMS [network interface, column 10, lines 12-23]; 
a payload [one or more sensors and/or cameras, column 4, lines 51-58]; 
a physical computer [processors and computer readable media, column 8, line 64 – column 9, line 36]; 
a network that enables the physical computer to communicate with the one or more auxiliary systems for the UMS [input/output interface, column 9, lines 37-58]; and 
a power system that provides a first power domain for the one or more core systems for the UMS, a second power domain for the one or more auxiliary systems for the UMS, and a third power domain for the payload, the power system comprising first circuitry that inhibits a single overcurrent fault in the third power domain from causing an electrical fault in either the first power domain or the second power domain and second circuitry that inhibits a single overcurrent fault in the second power domain from causing an electrical fault in the first power domain [the electrical system includes power supply controllers for each subsystem that monitor for abnormal conditions (including overcurrent conditions) of the subsystems and isolate a subsystem from other subsystems when an abnormal condition is detected, column 5, line 26 – column 6, line 3].
Mash does not disclose that the network is logically separated into separate communication tiers for communication between the physical computer and the UMS systems.  Like Mash, To discloses a computer system that includes a network for allowing for communication between computing devices connected to the network.  To discloses logically partitioning the network into a plurality of traffic channels and assigning priorities to the plurality of traffic channels [paragraphs 0036, 0037, 0047, 0054 and 0055].  Since it was known in the art before the effective filing date of the claimed invention to logically partition a network into a plurality of traffic channels of different assigned priorities, it would have been obvious to one of ordinary skill in the art to apply the To teachings to the Mash UMS by dividing the input/output network between the physical computer and the different UMS systems in a plurality of traffic channels with different assigned priorities.
Regarding claim 2, Mash further discloses that the one or more core systems for the UMS comprise an autopilot and one or more servos for controlling one or more flight control surfaces of the UMS [column 4, line 59 – column 5, line 15 and column 10, lines 1-11].
Regarding claims 3 and 4, Mash does not disclose that the physical computer performs functionality of a plurality of virtual computers.  To discloses a system in which a plurality of virtual machines operate on a physical computing device and virtual network interfaces are used to allow for virtual machine communications [paragraph 0031].  Since virtual machine and virtual network interface functionality was known in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate known virtual machine and virtual network interface functionality in the Mash UMS.
Regarding claim 5, Mash further discloses that he network further enables the physical computer to communicate with the core systems for the UMS using a first tier of communications that comprises position and stability control messages [flight control navigation control inherently include position and stability control communications, column 4, line 59 – column 5, line 15].
Regarding claim 6, Mash further discloses that the one or more auxiliary systems for the UMS comprise a remote control interface, and wherein the second tier of communications comprises UMS control messages communicated between the physical computer and the remote control interface [network interface, column 10, lines 12-23].
Regarding claims 7-9, Mash further discloses that the third tier of communications comprises payload control messages and payload data messages communicated between the physical computer and the payload, which may include one or more sensors or one or more cameras [one or more sensors and/or cameras, column 4, lines 51-58].
Regarding claim 10, To further discloses that message traffic for both the second tier of communications and the third tier of communications is communicated using a single physical link of the network [a physical communication link is logically partitioned into multiple channels, paragraphs 0036, 0037, 0047, 0054 and 0055].
Regarding claim 11, To further discloses that the network comprises a switching device configured to logically separate the second tier of communications and the third tier of communications by at least: determining whether message traffic on the third tier of communications exceeds a third traffic threshold; and after determining that message traffic on the third tier of communications exceeds a third traffic threshold, limiting message traffic on the third tier of communications to be less than the third traffic threshold [paragraphs 0024, 0034 and 0036].
Regarding claim 12, To further discloses that the switching device is configured to logically separate the second tier of communications and the third tier of communications by at least: blocking all message traffic from the second tier of communications, from the third tier of communications, or from both the second tier of communications and the third tier of communications [a physical communication link is logically partitioned into multiple channels, paragraphs 0036, 0037, 0047, 0054 and 0055].
Regarding claim 13, Mash further discloses that the first power domain comprises a first power module, the second power domain comprises a second power module, and the third power domain comprises a third power module, wherein the third power module comprises the first circuitry, and wherein the second power module comprises the second circuitry [the electrical system includes power supply controllers for each subsystem that monitor for abnormal conditions (including overcurrent conditions) of the subsystems and isolate a subsystem from other subsystems when an abnormal condition is detected, column 5, line 26 – column 6, line 3].
Regarding claim 14, Mash further discloses that the first power module comprises circuitry to provide a first set of functions that include a function for providing power and a function for sensing provided power [column 5, line 26 – column 6, line 3].
Regarding claim 15, Mash further discloses that the second power module comprises circuitry to provide a second set of functions that includes the first set of functions, a circuit breaking function, and a power on/off function [column 5, line 26 – column 6, line 3].
Regarding claim 16, Mash further discloses that the second power module comprises a circuit breaker configured to performing the circuit breaking function, and wherein the second circuitry that inhibits a single overcurrent fault in the second power domain from causing an electrical fault in the first power domain comprises the circuit breaker [column 5, line 26 – column 6, line 3].
Regarding claim 17 Mash further discloses that the third power module comprises circuitry to provide a third set of functions that include the second set of functions and a function for powering down the payload in response to a power fault [column 5, line 26 – column 6, line 3].
Regarding claim 18, Mash further discloses that ach of the first power module, the second power module and the third power module comprises a mode indicator to select between the first set of functions, the second set of functions, and the third set of functions, wherein the mode indicator for the first power module is set to select the first set of functions, wherein the mode indicator for the second power module is set to select the second set of functions, and wherein the mode indicator for the third power module is set to select the third set of functions [each of the power controller may perform any of the first, second and third functions, column 5, line 26 – column 6, line 3].
Regarding claim 19, Mash further discloses that the network comprises an input/output node configured to communicate with the physical computer using a packet-based interface and to receive inputs and provide outputs from a plurality of input/output devices via a plurality of communications protocols [input/output interface, column 9, lines 37-58].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunzi et al., US Patent Application Publication no. 2018/0196435 discloses an unmanned aircraft that includes one or more cores systems, one or more auxiliary systems, a payload and a remote control interface.
Elhaddad et al., US Patent Application Publication no. 2014/0348073 discloses a network system that includes virtual network adapters that are allocated resources of a physical network adapter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 7, 2022